                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

    LILLIAN GALE SIMS,                                              )
                                                                    )
                      Plaintiff,                                    )
                                                                    )
            v.                                                      )        Case No. 4:20-cv-00127-SRB
                                                                    )
    UNITED STATES OF AMERICA,                                       )
                                                                    )
                      Defendant.                                    )

                                                         ORDER

           Before the Court is Defendant United States of America’s (“Defendant”) Motion to

Dismiss for Lack of Subject Matter Jurisdiction. (Doc. #7.) For the reasons set forth below, the

motion is DENIED.

           I. Background

           Plaintiff Lillian Sims (“Plaintiff”) brings this negligence action against Defendant under

the Federal Tort Claims Act (“FTCA”). 28 U.S.C. § 2671, et seq., 28 U.S.C. § 1346(b)(1).

Plaintiff’s Complaint (Doc. #1) contains the following allegations.1 In early 2017, Plaintiff

submitted an Enlistment Worksheet to the Army Career Center at 4000 South Little Blue

Parkway, in Independence, Missouri. Plaintiff was subsequently informed that there would be

several Future Soldiers Training Events (“FSTE”) at that location. The events were advertised as

physical training exercises such as pushups and sit-ups. Plaintiff was advised that these pre-

enlistment events were mandatory.

           On Wednesday, April 13, 2017, Plaintiff attended a FSTE at the United States Army

recruiting office in Independence, Missouri. Unlike previous FSTE that Plaintiff had attended,



1
    The parties also raise facts outside the pleadings, and those facts are discussed below.



              Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 1 of 7
the United States Army recruiting office directed the participants to a nearby park. Upon arrival

at the park, Anthony P. McWherter (“McWherter”), a supervising sergeant, instructed the

participants to play touch football. At all times relevant to this lawsuit, McWherter was a federal

employee acting within the course and scope of his employment. Plaintiff was informed that

playing football was mandatory but was assured there would be no contact.

       During the game, another recruit tackled Plaintiff. As a result of the impact, Plaintiff

suffered a closed wound broken leg with attendant compartment syndrome. Plaintiff

immediately complained to the supervising sergeants that her leg was injured, but they told her to

go home and ice it. Plaintiff iced her leg but went to the hospital later that night and was

diagnosed with the injuries set forth above. Surgery was immediately performed, and Plaintiff

has required numerous subsequent surgeries and treatments due to her leg injury.

       On February 21, 2020, Plaintiff filed this lawsuit against Defendant. The Complaint

contains a single count for negligence and seeks monetary damages. Plaintiff alleges in part that

Defendant negligently supervised the participants, had a duty to protect her from harm, and had a

duty to immediately send her to a healthcare professional. Defendant responded to the

Complaint by filing the pending motion to dismiss for lack of subject matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1). Defendant argues that jurisdiction is lacking under the

FTCA because it did not have a legal duty to Plaintiff. In support of dismissal, Defendant

presents a factual attack to jurisdiction and has introduced materials outside the pleadings.

Plaintiff opposes the motion, and the parties’ arguments are addressed below.

       II. Legal Standard

       Under Rule 12(b)(1), a defendant may move to dismiss a complaint for lack of subject-

matter jurisdiction. “In order to properly dismiss for lack of subject matter jurisdiction under



                                                 2

          Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 2 of 7
Rule 12(b)(1), the complaint must be successfully challenged on its face or on the factual

truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (citing Osborn

v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)). When, as here, the defendant presents a

factual attack on jurisdiction, the Court may consider matters outside of the pleadings without

converting the motion into one for summary judgment. Osborn, 918 F.2d at 729. The Court is

“free to weigh the evidence and satisfy itself as to the existence of its power to hear the case.”

Id. at 730 (citations and quotations omitted). “[N]o presumptive truthfulness attaches to the

plaintiff’s allegations, and the existence of disputed material facts will not preclude the trial court

from evaluating for itself the merits of jurisdictional claims.” Id.

        Because Plaintiff has sued the United States, jurisdictional questions must be evaluated in

light of sovereign immunity and the FTCA. “The United States, as sovereign, is immune from

suit save as it consents to be sued . . . and the terms of its consent to be sued in any court define

that court’s jurisdiction to entertain the suit.” Hercules, Inc. v. United States, 516 U.S. 417, 422

(1996) (citations and quotations omitted). By enacting the FTCA, Congress defined those terms

and created “a limited waiver of sovereign immunity[.]” United States v. Orleans, 425 U.S. 807,

813 (1976).

        The FTCA provides that district courts shall have “exclusive jurisdiction of civil actions

on claims against the United States, for money damages . . . for . . . personal injury or death

caused by the negligent or wrongful act or omission of any employee of the Government while

acting within the scope of his office or employment, under circumstances where the United

States, if a private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Under 28 U.S.C. § 2674, “[t]he

United States shall be liable, respecting the provisions of this title relating to tort claims, in the



                                                   3

          Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 3 of 7
same manner and to the same extent as a private individual under like circumstances[.]” 28

U.S.C. § 2674.

       III. Discussion

       Based on § 1346(b)(1) and § 2674, the parties agree that Defendant’s alleged acts or

omissions occurred in Missouri and that Missouri substantive law applies. Missouri law

provides that “[i]n any action for negligence, the plaintiff must establish that (1) the defendant

had a duty to the plaintiff; (2) the defendant failed to perform that duty; and (3) the defendant’s

breach was the proximate cause of the plaintiff’s injury.” Peters v. Wady Indus., Inc., 489

S.W.3d 784, 793 (Mo. banc 2016) (citations and quotations omitted). “In considering whether a

duty exists in a particular case, a court must weigh the foreseeability of the injury, the likelihood

of the injury, the magnitude of the burden of guarding against it and the consequences of placing

that burden on defendant.” Hoffman v. Union Elec. Co., 176 S.W.3d 706, 708 (Mo. banc 2005).

“Whether a duty exists is purely a question of law.” Id. (citations and quotations omitted).

       Defendant argues that jurisdiction is lacking because it did not owe a duty to Plaintiff. In

support of this argument, Defendant primarily relies on materials outside the Complaint.

Defendant contends that Plaintiff and Colton Gordon (“Gordon”), the individual who allegedly

injured Plaintiff, were only “applicants” as opposed to “enlistees” in the military. Defendant

emphasizes that before the FSTE began, Plaintiff signed an acknowledgement form which states:

“I am currently a member of the U.S. Army Reserve Control Group (Future Soldier Training

Program) and voluntarily consent to participate in a physical training program conducted by the

U.S. Army Recruiting Command.”

       Defendant also relies on a Declaration signed by McWherter. In relevant part,

McWherter states he advised the participants that the “ultimate football” game was optional and



                                                  4

          Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 4 of 7
that participants could be injured. McWherter also states he told the participants that tackling or

roughhousing would not be allowed. McWherter explains that “ultimate football is not like

regular tackle football, touch or flag football . . . [t]here is no running with the ball, touching

other players or tackling allowed.” Instead, players on the offensive team pass the ball between

teammates, and the defensive team attempts to block or knock down the ball. According to

McWherter, Plaintiff and Gordon collided when they both went for the football. Finally,

McWherter states that he is not a physician and does not provide health care services.

         In response, Plaintiff argues that Defendant owed her a duty of care under general

negligence principles. (Doc. #9, pp. 5-7.) She contends that Defendant organized the football

game and had a duty to adequately supervise her and the other participants. Plaintiff further

alleges it was foreseeable that “allowing grown men and boys who were much larger than

Plaintiff to play contact football with Plaintiff could cause her to be injured.” (Doc. #1, ¶ 37.)2

Finally, Plaintiff contends that Defendant owed her a heightened duty of care because she was a

minor at the time of the football game.3

         Upon review of the record, the Court finds that Defendant owed Plaintiff a legal duty of

care. First, the football game presented a foreseeable risk of harm. See Hoffman, 176 S.W.3d at

708 (stating that foreseeability is relevant to determine the existence of a duty). Based on

McWherter’s Declaration, “ultimate football” is a competitive event that involves blocking or

knocking down a football. Injuries are foreseeable under these circumstances, and McWherter

told the participants that injuries were possible. Second, and as shown by this case, it is likely



2
  Defendant argues that Plaintiff failed to provide evidence regarding the size of the participants (Doc. #10, p. 7), but
Defendant has not presented evidence that suggests this allegation is inaccurate. The allegation is therefore deemed
true for purposes of the motion to dismiss.
3
 Although not pled in the Complaint, Defendant does not dispute that Plaintiff was a minor during the relevant time
period. (Doc. #10, p. 5 n.5.)

                                                           5

            Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 5 of 7
that injuries could result from this type of competition. Id. Third, the record does not show that

it would be burdensome for Defendant to guard against such injuries. Id. In fact, Plaintiff

alleges (and Defendant does not dispute) that the training events were advertised as limited

physical training activities such as pushups and sit-ups. Defendant could have organized such

individual activities instead of a competitive and interactive football game. Under these

circumstances, Defendant owed Plaintiff a duty under general negligence law.

         Defendant also owed Plaintiff a duty because she was a minor at the time of the football

game. Missouri courts have recognized that “[i]n some instances, as with children, the duty may

be to protect the supervised individual from self-imposed injury.” O.L. v. R.L., 62 S.W.3d 469,

475 (Mo. Ct. App. 2001). A duty may also be found when necessary “to protect the child under

supervision against harm by third persons (whether negligent or intentional).” Id. On this point,

Defendant “concedes that Missouri case law establishes that acceptance of the custody and

control of a minor child creates a relationship sufficient to support a duty of care.” (Doc. #10, p.

5.)4

         In this case, the current record supports a finding that McWherter had a duty to supervise

and protect Plaintiff. Specifically, Plaintiff was a minor and participated in an activity organized

and supervised by Defendant. The Court agrees with Plaintiff that the parties’ relationship was

akin “to that of a teacher and student or a coach and athlete whereby the duty of said teacher,

coach, or supervisor has a special relationship to student and athlete, respectively.” (Doc. #9, p.

7.) Defendant’s arguments, including that Plaintiff allegedly voluntarily consented and that the




4
 Defendant disputes the applicability of this duty, but that argument is rejected for the reasons stated herein.
Neither party cites case law involving analogous facts and a minor.

                                                           6

           Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 6 of 7
football game was not supposed to involve tackling, do not foreclose this duty as a matter of

law.5 The Court therefore finds that it has subject-matter jurisdiction over this case.

        IV. Conclusion

        Accordingly, Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

(Doc. #7) is DENIED.

        IT IS SO ORDERED.


                                                            /s/ Stephen R. Bough
                                                            STEPHEN R. BOUGH
                                                            UNITED STATES DISTRICT JUDGE
Dated: June 17, 2020




5
  The Court similarly rejects Defendant’s argument that McWherter did not have a duty regarding Plaintiff’s
subsequent medical treatment. The parties’ other arguments need not be addressed. For example, Defendant argues
it did not owe Plaintiff a duty under a premises liability theory. In response, Plaintiff states that she is not
proceeding on any such theory. (Doc. #9, p. 6.)

                                                       7

           Case 4:20-cv-00127-SRB Document 11 Filed 06/17/20 Page 7 of 7
